Citation Nr: 0908103	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  07-07 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

2.  Entitlement to service connection for a right knee 
condition.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The veteran claims to have been injured in a parachute jump 
in service which has resulted in his low back and knee 
conditions.  He has shown to have current diagnoses of both 
back and knee conditions and his DD Form 214 indicates that 
he earned a parachute badge in service.  While his service 
treatment records are unavailable and post-service treatment 
records indicate treatment beginning many years after 
service, a private physician has indicated that his current 
conditions may be related to service.  However, that opinion 
did not account for the lack of treatment for many years.  As 
such, a new opinion must be sought in order to fully 
determine the etiology of the veteran's knee and back 
conditions.

Also, the veteran claims to have been exposed to noise in 
service which has resulted in hearing loss and tinnitus.  He 
has diagnoses of both hearing loss and tinnitus and can be 
assumed to have had noise exposure in service while earning 
his parachute badge and being exposed to aircraft noise as a 
result.  A VA examination should be conducted in order to 
determine if the veteran's current hearing loss and tinnitus 
are related to such noise exposure in service.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of his low back and right knee 
conditions.  Have the examiner review the 
claims file in conjunction with the 
examination, to include but not limited to 
the August 2008 report from Dr. S.T., and 
make a note of such review in the 
examination report.  Have the examiner 
conduct all necessary tests and determine 
the following:
	
	a.  Does the veteran have a current low 
back condition?

	b.  If so, is it at least as likely as 
not that a low back condition is related 
to service, to include any reported 
parachute jumps?

	c.  Does the veteran have a current 
right knee condition?
	
	d.  If so, is it at least as likely as 
not that a right knee condition is related 
to service, to include any reported 
parachute jumps?

2.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of his hearing problems.  Have 
the examiner review the claims file in 
conjunction with the examination, to 
include but not limited to the August 2008 
report from Dr. S.T., and make a note of 
such review in the examination report.  
Have the examiner conduct all necessary 
tests, including audiological testing, and 
answer the following:

	a.  Does the veteran currently have 
tinnitus or hearing loss?

	b.  If so, is it at least as likely as 
not that either diagnosis is related to 
service, to include aircraft noise 
exposure therein?

3.  Review the examination reports and if 
either is in any way inadequate return it 
for revision.

4.  Thereafter, readjudicate the claims on 
appeal and if any remains denied issue the 
veteran a supplemental statement of the 
case and allow an appropriate period for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

